 1
 2
 3
 4
 5
 6
 7                          UNITED STATES DISTRICT COURT
 8                       SOUTHERN DISTRICT OF CALIFORNIA
 9    RICHARD MEIER,                                Case No. 18-CV-1562-GPC-BGS
10                  Plaintiff,                      ORDER GRANTING JOINT
11                                                  MOTION FOR ENTRY OF
              v.
                                                    PROTECTIVE ORDER
12
      ALLIED INTERSTATE, LLC,
13                                                  [ECF 11]

14                  Defendant.
15
16
17
18          The Court GRANTS the parties’ request for entry of their stipulated Protective
19   Order.
20          The Court recognizes that at least some of the documents and information
21   (“materials”) being sought through discovery in the above-captioned action are, for
22   competitive reasons, normally kept confidential by the parties. The parties have agreed
23   to be bound by the terms of this Protective Order (“Order”) in this action.
24          The materials to be exchanged throughout the course of the litigation between
25   the parties may contain trade secret or other confidential research, technical, cost, price,
26   marketing or other commercial information, as is contemplated by Federal Rule of Civil
27   Procedure 26(c)(1)(G). The purpose of this Order is to protect the confidentiality of

28   such materials as much as practical during the litigation. THEREFORE:

30
31                                         PROTECTIVE ORDER
 1                                        DEFINITIONS
 2       1.        The term “confidential information” will mean and include information
 3   contained or disclosed in any materials, including documents, portions of documents,
 4   answers to interrogatories, responses to requests for admissions, trial testimony,
 5   deposition testimony, and transcripts of trial testimony and depositions, including data,
 6   summaries, and compilations derived therefrom that is deemed to be confidential
 7   information by any party to which it belongs.
 8            2.     The term “materials” will include, but is not be limited to: documents;
 9   correspondence; memoranda; bulletins; blueprints; specifications; customer lists or
10   other material that identify customers or potential customers; price lists or schedules
11   or other matter identifying pricing; minutes; telegrams; letters; statements; cancelled
12   checks; contracts; invoices; drafts; books of account; worksheets; notes of
13   conversations; desk diaries; appointment books; expense accounts; recordings;
14   photographs; motion pictures; compilations from which information can be obtained
15   and translated into reasonably usable form through detection devices; sketches;
16   drawings; notes (including laboratory notebooks and records); reports; instructions;
17   disclosures; other writings; models and prototypes and other physical objects.
18            3.     The term “counsel” will mean outside counsel of record, and other

19   attorneys, paralegals, secretaries, and other support staff employed at Katten Muchin

20   Rosenman LLP and Meier LLC.

21                                      GENERAL RULES

22            4.     Each party to this litigation that produces or discloses any materials,

23   answers to interrogatories, responses to requests for admission, trial testimony,

24   deposition testimony, and transcripts of trial testimony and depositions, or information

25   that the producing party believes should be subject to this Protective Order may
     designate the same as “CONFIDENTIAL” or “CONFIDENTIAL - FOR COUNSEL
26
     ONLY.”
27
              a.     Designation as “CONFIDENTIAL”: Any party may designate
28
     information as “CONFIDENTIAL” only if, in the good faith belief of such party and
30
                                                   2
31                                         PROTECTIVE ORDER
 1   its counsel, the unrestricted disclosure of such information could be potentially
 2   prejudicial to the business or operations of such party.
 3          b.     Designation as “CONFIDENTIAL - FOR COUNSEL ONLY”: Any
 4   party may designate information as “CONFIDENTIAL - FOR COUNSEL ONLY"
 5   only if, in the good faith belief of such party and its counsel, the information is among
 6   that considered to be most sensitive by the party, including but not limited to trade secret
 7   or other confidential research, development, financial or other commercial information.
 8          5.     In the event the producing party elects to produce materials for inspection,
 9   no marking need be made by the producing party in advance of the initial inspection.
10   For purposes of the initial inspection, all materials produced will be considered as
11   “CONFIDENTIAL - FOR COUNSEL ONLY,” and must be treated as such pursuant
12   to the terms of this Order. Thereafter, upon selection of specified materials for copying
13   by the inspecting party, the producing party must, within a reasonable time prior to
14   producing those materials to the inspecting party, mark the copies of those materials
15   that contain confidential information with the appropriate confidentiality marking.
16          6.     Whenever a deposition taken on behalf of any party involves a disclosure
17   of confidential information of any party:
18          a.     the deposition or portions of the deposition must be designated as

19   containing confidential information subject to the provisions of this Order; such

20   designation must be made on the record whenever possible, but a party may designate

21   portions of depositions as containing confidential information after transcription of the

22   proceedings; [A] party will have until fourteen (14) days after receipt of the deposition

23   transcript to inform the other party or parties to the action of the portions of the

24   transcript to be designated “CONFIDENTIAL” or “CONFIDENTIAL - FOR

25   COUNSEL ONLY.”
            b.     the disclosing party will have the right to exclude from attendance at the
26
     deposition, during such time as the confidential information is to be disclosed, any
27
     person other than the deponent, counsel (including their staff and associates), the court
28
     reporter, and the person(s) agreed upon pursuant to paragraph 8 below; and
30
                                                  3
31                                         PROTECTIVE ORDER
 1          c. the originals of the deposition transcripts and all copies of the deposition must
 2   bear the legend “CONFIDENTIAL” or “CONFIDENTIAL - FOR COUNSEL
 3   ONLY,” as appropriate, and the original or any copy ultimately presented to a court for
 4   filing must not be filed unless it can be accomplished under seal, identified as being
 5   subject to this Order, and protected from being opened except by order of this Court.
 6          7.     All confidential information designated as “CONFIDENTIAL” or
 7   “CONFIDENTIAL FOR COUNSEL ONLY” must not be disclosed by the receiving
 8   party to anyone other than those persons designated within this Order and must be
 9   handled in the manner set forth below and, in any event, must not be used for any
10   purpose other than in connection with this litigation, unless and until such designation
11   is removed either by agreement of the parties, or by order of the Court.
12          8. Information designated “CONFIDENTIAL - FOR COUNSEL ONLY” must
13   be viewed only by counsel (as defined in paragraph 3) of the receiving party, and by
14   independent experts under the conditions set forth in this Paragraph. The right of any
15   independent expert to receive any confidential information will be subject to the advance
16   approval of such expert by the producing party or by permission of the Court.
17          9.     Information designated “confidential” must be viewed only by counsel (as
18   defined in paragraph 3) of the receiving party, by independent experts (pursuant to the

19   terms of paragraph 8), by court personnel, and by the additional individuals listed below,

20   provided each such individual has read this Order in advance of disclosure and has

21   agreed in writing to be bound by its terms:

22          a)     Executives who are required to participate in policy decisions with

23   reference to this action;

24          b)     Technical personnel of the parties with whom Counsel for the parties find

25   it necessary to consult, in the discretion of such counsel, in preparation for trial of this
     action; and
26
            c)     Stenographic and clerical employees associated with the individuals
27
     identified above.
28
30
                                                   4
31                                         PROTECTIVE ORDER
 1          10.    With    respect    to   material   designated     “CONFIDENTIAL”          or
 2   “CONFIDENTIAL – FOR COUNSEL ONLY,” any person indicated on the face of
 3   the document to be its originator, author or a recipient of a copy of the document, may
 4   be shown the same.
 5          11. All information which has been designated as “CONFIDENTIAL” or
 6   “CONFIDENTIAL -FOR COUNSEL ONLY” by the producing or disclosing party,
 7   and any and all reproductions of that information, must be retained in the custody of
 8   the counsel for the receiving party identified in paragraph 3, except that independent
 9   experts authorized to view such information under the terms of this Order may retain
10   custody of copies such as are necessary for their participation in this litigation.
11          12.    Before any materials produced in discovery, answers to interrogatories,
12   responses to requests for admissions, deposition transcripts, or other documents which
13   are designated as confidential information are filed with the Court for any purpose, the
14   party seeking to file such material must secure a court order allowing the filing of a
15   document under seal. An application to file a document under seal shall be served on
16   opposing counsel, and on the person or entity that has custody and control of the
17   document, if different from opposing counsel. If opposing counsel, or the person or
18   entity who has custody and control of the document, wishes to oppose the application,

19   he/she must contact the chambers of the judge who will rule on the application, to

20   notify the judge’s staff that an opposition to the application will be filed.

21          13.    At any stage of these proceedings, any party may object to a designation of

22   the materials as confidential information. The party objecting to confidentiality must

23   notify, in writing, counsel for the designating party of the objected-to materials and the

24   grounds for the objection. If the dispute is not resolved consensually between the parties

25   within seven (7) days of receipt of such a notice of objections, the objecting party may
     move the Court for a ruling on the objection. The materials at issue must be treated as
26
     confidential information, as designated by the designating party, until the Court has ruled
27
     on the objection or the matter has been otherwise resolved.
28
30
                                                  5
31                                         PROTECTIVE ORDER
 1         14.    All confidential information must be held in confidence by those
 2   inspecting or receiving it, and must be used only for purposes of this action. Counsel
 3   for each party, and each person receiving confidential information must take reasonable
 4   precautions to prevent the unauthorized or inadvertent disclosure of such information.
 5   If confidential information is disclosed to any person other than a person authorized by
 6   this Order, the party responsible for the unauthorized disclosure must immediately bring
 7   all pertinent facts relating to the unauthorized disclosure to the attention of the other
 8   parties and, without prejudice to any rights and remedies of the other parties, make every
 9   effort to prevent further disclosure by the party and by the person(s) receiving the
10   unauthorized disclosure.
11         15.    No party will be responsible to another party for disclosure of confidential
12   information under this Order if the information in question is not labeled or otherwise
13   identified as such in accordance with this Order.
14         16.    If a party, through inadvertence, produces any confidential information
15   without labeling or marking or otherwise designating it as such in accordance with this
16   Order, the designating party may give written notice to the receiving party that the
17   document or thing produced is deemed confidential information, and that the document
18   or thing produced should be treated as such in accordance with that designation under

19   this Order. The receiving party must treat the materials as confidential, once the

20   designating party so notifies the receiving party. If the receiving party has disclosed the

21   materials before receiving the designation, the receiving party must notify the

22   designating party in writing of each such disclosure. Counsel for the parties will agree

23   on a mutually acceptable manner of labeling or marking the inadvertently produced

24   materials as “CONFIDENTIAL” or “CONFIDENTIAL - FOR COUNSEL ONLY -

25   SUBJECT TO PROTECTIVE ORDER.”
           17.    Nothing within this Order will prejudice the right of any party to object to
26
     the production of any discovery material on the grounds that the material is protected
27
     as privileged or as attorney work product.
28
30
                                                  6
31                                        PROTECTIVE ORDER
 1         18.     Nothing in this Order will bar counsel from rendering advice to their
 2   clients with respect to this litigation and, in the course thereof, relying upon any
 3   information designated as confidential information, provided that the contents of the
 4   information must not be disclosed.
 5         19. This Order will be without prejudice to the right of any party to oppose
 6   production of any information for lack of relevance or any other ground other than the
 7   mere presence of confidential information. The existence of this Order must not be
 8   used by either party as a basis for discovery that is otherwise improper under the Federal
 9   Rules of Civil Procedure.
10         20.     Nothing within this Order will be construed to prevent disclosure of
11   confidential information if such disclosure is required by law or by order of the Court.
12         21.     Upon final termination of this action, including any and all appeals, counsel
13   for each party must, upon request of the producing party, return all confidential
14   information to the party that produced the information, including any copies, excerpts,
15   and summaries of that information, or must destroy same at the option of the receiving
16   party, and must purge all such information from all machine-readable media on which
17   it resides. Notwithstanding the foregoing, counsel for each party may retain all pleadings,
18   briefs, memoranda, motions, and other documents filed with the Court that refer to or

19   incorporate confidential information, and will continue to be bound by this Order with

20   respect to all such retained information. Further, attorney work product materials that

21   contain confidential information need not be destroyed, but, if they are not destroyed,

22   the person in possession of the attorney work product will continue to be bound by this

23   Order with respect to all such retained information.

24         22.     Within 30 days from the date the case is closed with the Court, any

25   designating party shall move ex parte for an order for the return or destruction of any
     documents that were filed under seal with the Court that remain in the Court’s
26
     possession.
27
           23.     The restrictions and obligations set forth within this Order will not apply
28
     to any information that: (a) the parties agree should not be designated confidential
30
                                                  7
31                                        PROTECTIVE ORDER
 1   information; (b) the parties agree, or the Court rules, is already public knowledge; (c) the
 2   parties agree, or the Court rules, has become public knowledge other than as a result of
 3   disclosure by the receiving party, its employees, or its agents in violation of this Order;
 4   or (d) has come or will come into the receiving party's legitimate knowledge
 5   independently of the production by the designating party. Prior knowledge must be
 6   established by preproduction documentation.
 7            24.     The restrictions and obligations within this Order will not be deemed to
 8   prohibit discussions of any confidential information with anyone if that person already
 9   has or obtains legitimate possession of that information.
10            25.     Transmission by email or some other currently utilized method of
11   transmission is acceptable for all notification purposes within this Order.
12            26.     This Order does not change, amend, or circumvent any other Court rule
13   or local rule.
14            27.     The Court may modify the terms and conditions of this Order for good
15   cause, or in the interest of justice, or on its own order at any time in these proceedings.
16   The parties prefer that the Court provide them with notice of the Court's intent to
17   modify the Order and the content of those modifications, prior to entry of such an
18   order.

19            IT IS SO ORDERED.
20
21   Dated: January 15, 2019
22
23
24
25
26
27
28
30
                                                   8
31                                          PROTECTIVE ORDER
